Exhibit 10.01




ex1001image1.jpg [ex1001image1.jpg]


EXIT AGREEMENT


This Exit Agreement (the “Agreement”) is made and entered as of the Effective
Date (as defined below), between Kosmos Energy, LLC (“Company”) and Brian F.
Maxted (“Retiree” and, together with Company, the “Parties”). In connection with
this Agreement, the Parties acknowledge that (a) Company is a premier
international oil and gas exploration and production company that primarily
operates in underexplored regions along the Atlantic Margin (the “Business”),
(b) Retiree is age 60 or over, has been employed by Company for over five years,
and has served as a member of Company’s Senior Leadership Team, (c) Retiree
initiated the retirement process in accordance with Company guidelines, and (d)
the Parties desire to enter into this Agreement to protect stockholder
relations, goodwill, and other legitimate interests (together, the “Interests”).
Accordingly, and in consideration of the mutual promises below and for other
valuable consideration, the Parties agree to the following terms:


1.Retirement from Employment. Retiree acknowledges that Retiree has retired from
Retiree’s employment with Company as Chief Exploration Officer effective 15
February 2019 (the “Retirement Date”). Retiree will receive certain Vesting
Benefits (as defined below) (together, the “Post-Termination Benefit”) provided
that Retiree executes this Agreement and does not revoke Retiree’s acceptance.
  
2.Post-Termination Benefit. The following benefits comprise the Post-Termination
Benefit:


a.
Vesting Benefits. Exhibit A hereto sets forth each outstanding restricted share
unit (“RSU”) award and performance share unit (“PSU”) award previously granted
to Retiree under the Kosmos Energy Ltd. Long Term Incentive Plan (as amended
from time to time, the “LTIP”) and described in applicable award agreements
(“Award Agreements”). With respect to each outstanding RSU award and PSU award
held by Retiree that, as of the Retirement Date, has been outstanding for at
least one year following the applicable grant date (collectively, the “Eligible
Awards”), Company hereby agrees to amend and waive, in accordance with the terms
of the LTIP and the individual RSU and PSU Award Agreements granted to Retiree
thereunder, all or any portion of the continued service-based vesting conditions
applicable to such Eligible Awards (the “Vesting Benefits”) and delete any
forfeiture requirements based on Retiree’s termination of service; provided that
(i) in the case of any Eligible Award that is subject to performance-vesting
conditions, the vesting of such award will remain subject to the satisfaction of
the applicable performance-vesting conditions in accordance with its terms, (ii)
the Eligible Awards will remain subject to all other terms and conditions
applicable to such Eligible Awards pursuant to the LTIP and the applicable Award
Agreements, and (iii) the Eligible Awards will convert into common stock of
Company in accordance with their original vesting/settlement schedule (the
latest date on which any Eligible Award (or any portion thereof) will convert
into common stock of Company, the “Last Full Vest Date”).






--------------------------------------------------------------------------------



Exit Agreement
Page 2




Any other provision of the LTIP to the contrary notwithstanding, the Vesting
Benefits will apply only if Retiree complies with all terms and conditions of
this Agreement. Pursuant to Retiree’s request, Company will withhold, in
accordance with Section 2(e) of the Award Agreements, the estimated number of
shares necessary from each vesting of an Eligible Award to allow the Retiree to
satisfy any applicable withholding tax requirements.


b.
General Release. In exchange for the Post-Termination Benefit, Retiree releases,
acquits, and forever discharges (i) Company, (ii) any parent, subsidiary, or
affiliated entity of Company, (iii) any current or former officer, stockholder,
member, director, partner, agent, manager, employee, representative, insurer, or
attorney of the entities described in (i) or (ii), (iv) any employee benefit
plan sponsored or administered by any person or entity described in (i), (ii),
or (iii), and (v) any successor or assign of any person or entity described in
(i), (ii), (iii), or (iv) (collectively, the “Company Parties”) from, and waive
to the maximum extent permitted by applicable law, any and all claims,
liabilities, demands, and causes of action of whatever character, whether known
or unknown, fixed or contingent, or vicarious, derivative, or direct, that
Retiree may have or claim against Company or any of the other Company Parties.
Retiree understands that this general release includes, but is not limited to,
any and all claims arising under federal, state, or local laws prohibiting
employment discrimination, including the Age Discrimination in Employment Act,
or other claims growing out of, resulting from, or connected in any way with
Retiree’s employment with or retirement from Company. Retiree understands that
this Agreement does not waive any rights or claims against Company or any of the
other Company Parties that may arise after the date on which Retiree signs it.
Retiree further understands that nothing in this Agreement waives (i) any
benefits to which Retiree has a vested entitlement under the terms of the
applicable employee benefit plans established by Company, (ii) any rights or
claims arising after the Effective Date, or (iii) any right or claim to
indemnification or defense of any claims arising out Retiree’s prior employment
with the Company.



c.
Effective Date. Retiree understands that the terms of this Agreement will become
effective and enforceable eight days after Retiree signs it (the “Effective
Date”), unless before then Retiree revokes Retiree’s acceptance in writing and
delivers Retiree’s written revocation to Amy Wynn-Steffek by email to
awynn-steffek@kosmosenergy.com or at the address above, in which case Retiree
will not be entitled to receive the Post-Termination Benefit. Retiree
acknowledges and agrees that Company has no legal obligation to provide the
Post-Termination Benefit to Retiree. Signing this Agreement constitutes
Retiree’s agreement to all terms and conditions set forth in it and is in
consideration of Company’s agreement to provide the Post-Termination Benefit.



d.
Permitted Activities. Retiree understands that nothing in this Agreement
precludes Retiree from (i) voluntarily filing a charge or complaint with,
providing truthful information to, or cooperating with an investigation
conducted by a government



2



--------------------------------------------------------------------------------



Exit Agreement
Page 3




agency, (ii) providing information to Retiree’s attorney (if any), or (iii)
making statements under oath or giving truthful testimony in a legal proceeding
or as required by law or valid legal process, such as by a subpoena or court
order. Retiree further understands that Retiree is not required to notify
Company before or if Retiree engages in any such permitted activities.


e.
Jury Waiver. Retiree irrevocably waives the right to trial by jury with respect
to any claim or cause of action against Company or any of the other Company
Parties arising from Retiree’s employment with or retirement from Company or
from this Agreement (either for alleged breach or enforcement).



f.
Voluntary Agreement. Retiree acknowledges that (i) Retiree read this Agreement
(ii) by this paragraph, Company specifically has advised Retiree to consult an
attorney and Retiree has had the opportunity to consult an attorney, (iii)
Retiree has had at least 21 days to consider and fully understand the meaning
and effect of Retiree’s action in signing this Agreement, (iv) Retiree’s signing
of this Agreement is knowing, voluntary, and based solely on Retiree’s own
judgment in consultation with Retiree’s attorney, if any, and (v) Retiree is not
relying on any written or oral statement or promise other than as set out in
this Agreement or the Advisory Agreement.



g.
Miscellaneous. This Agreement contains and constitutes the entire understanding
and agreement between Company and Retiree with respect to its subject matter and
may not be released, discharged, abandoned, supplemented, changed, or modified
in any manner except by a writing of concurrent or subsequent date signed by
both an authorized Company official and Retiree. This Agreement is governed by
and construed in accordance with the laws of the State of Texas without regard
to its rules regarding conflict of laws. Exclusive venue for purposes of any
dispute, controversy, claim, or cause of action between the Parties concerning,
arising out of, or related to this Agreement or Retiree’s employment with or
retirement from Company is in any state district of competent jurisdiction
presiding over Dallas County, Texas. Retiree further consents to receive service
of process related to any such action by any method permitted by statute or rule
and—whether or not expressly authorized by statute or rule—through any email or
social-media account established, maintained, or used by Retiree.



 
RETIREE






/s/ Brian F. Maxted
 
 
KOSMOS ENERGY, LLC






/s/ Jason E. Doughty
 
 
Brian F. Maxted


 
 
By: Jason E. Doughty


 
 
Date: 1 March 2019
 
 
Date: 1 March 2019
 





3



--------------------------------------------------------------------------------








EXHIBIT A


Type of Eligible Award
Grant Date
Vesting Date
Number of Shares
RSU
January 23, 2017
January 1, 2020
29,834
PSU
January 23, 2017
January 3, 2020
134,500*
RSU
January 31, 2018
January 2, 2020
29,833
RSU
January 31, 2018
January 2, 2021
29,833
PSU
January 31, 2018
January 4, 2021
134,500*



*For PSUs, reflects the target number of shares underlying the award. The actual
number of shares that will vest will be determined based on actual achievement
of the applicable performance goals and will range between 0% and 200% of the
target number of shares underlying such PSU award.



